Citation Nr: 0216629	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  96-42 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma, on a direct 
basis or secondary to tobacco use.

2.  Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO decision that denied claims for service 
connection for asthma and pneumonia.  In May 1998, the Board 
remanded the case to the RO for further development.  In 
April 1999, the RO specifically denied service connection for 
asthma as secondary to tobacco usage, and this is part of the 
appeal.  The veteran testified at a Board videoconference 
hearing in October 1999.

In December 1999, the Board denied the claims for service 
connection for asthma, including as secondary to tobacco use, 
and for pneumonia.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, the VA Secretary filed a motion with the 
Court, requesting that the December 1999 Board decision be 
vacated and the case remanded.  By a January 2001 order, the 
Court granted the motion, and the case was returned to the 
Board. 

In November 2001, the Board issued a decision that again 
denied the claims.  The veteran again appealed to the Court.  
In July 2002, the parties (the veteran and the VA Secretary) 
filed a joint motion with the Court, requesting that the 
November 2001 Board decision be vacated and the case 
remanded.  By a July 2002 order, the Court granted the joint 
motion, and the case was returned to the Board.  

REMAND

The July 2002 joint motion to the Court, which was granted by 
the July 2002 Court order, requires remand to the RO for the 
development described below.  Accordingly, the Board remands 
the case to the RO for the following action:

1.  The veteran's primary service 
medical records were reportedly 
destroyed in the 1973 fire at the 
National Personnel Records Center 
(NPRC).  The RO should request, from the 
NPRC or other appropriate service 
department facility, all available 
secondary sources of service medical 
records (such as SGO hospital extracts 
and morning reports) of the veteran 
related to the following: (1) claimed 
November 1954 hospitalization for lung 
problems at Fort Jackson, South 
Carolina; (2) any treatment while 
assigned to the 506th Airborne Infantry 
Regiment, Company F, from October 1954 
to December 1954; and (3) any treatment 
at Fort Benjamin Harrison, Indiana, from 
December 1954 to September 1956.

2.  The RO should obtain copies of VA 
medical records since 2000 related to 
treatment for lung problems.

3.  Thereafter, the RO should have the 
veteran undergo a VA pulmonary 
examination related to his claims for 
service connection for asthma (on a 
direct basis or secondary to tobacco 
abuse) and for pneumonia.  The claims 
folder must be provided to and reviewed 
by the examiner, and the examination 
report should note that such has been 
accomplished.  

The VA examiner should diagnosed all 
current lung disorders, including any 
asthma and any pneumonia (or residuals 
of prior pneumonia).  

Based on examination findings, review of 
historical records in the claims folder, 
and medical principles, the VA examiner 
should provide a medical opinion, with 
full rationale (including citing 
specific evidence in the claims folder), 
on the likely date of onset and etiology 
of any current asthma and pneumonia (or 
residuals of pneumonia), including 
whether the conditions began during or 
(if preexisting service) were 
permanently worsened by service.  The 
examiner should also provide an opinion 
as to whether any current asthma is 
related to smoking, and if it is related 
to smoking, whether the veteran has 
nicotine dependency and whether such 
nicotine dependency is related to 
service.

4.  Thereafter, the RO should review the 
claims for service connection for asthma 
(on a direct basis or secondary to 
tobacco abuse) and for pneumonia.  If 
the claims remain denied, the veteran 
and his representative should be issued 
a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


